Case 1:15-cv-08745-RMB-JS Document 116 Filed 11/17/20 Page 1 of 6 PageID: 406



NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

_____________________________

GERALD DEARIE and                  :
JERMAINE MILLS, on behalf of       :     Civ. No. 15-8785(RMB/JS)
themselves and all other           :
similarly situated persons,        :     MEMORANDUM AND ORDER
                                   :     APPLIES TO ALL ACTIONS
and FREDERICK SCHARTNER,           :
individually,                      :
                                   :
                 Plaintiffs        :
v.                                 :
                                   :
CAPE MAY COUNTY;                   :
CAPE MAY COUNTY SHERIFF’S          :
DEPARTMENT; and UNKNOWN            :
CORRECTIONS OFFICERS, in           :
their individual capacities,       :

                 Defendants

______________________________

                                   :
                                   :
In re Cape May County              :     Civ. No. 15-8745(RMB/JS)
Correctional Center                :
                                   :
                                   :
______________________________

      This matter comes before the Court upon the letter request of

class counsel for Plaintiffs in Dearie v. Cape May County, Civil

Action   No.   15-8785(RMB/JS),    to   reopen   the   related   individual

lawsuits that were consolidated and stayed in Welch v. Cape May
Case 1:15-cv-08745-RMB-JS Document 116 Filed 11/17/20 Page 2 of 6 PageID: 407



County Correctional Center, Civil No. 15-8745 (RMB/JS) (Letter,

Dkt. No. 115.)

      WHEREAS Dearie 15cv8785(RMB-JS) was certified as a class

action and Magistrate Judge Joel Schneider granted final approval

to the class action settlement on September 28, 2020 (Dkt. No.

247), the time for appeal has expired, and settlement has been

consummated;

      WHEREAS,    with     respect    to     the     forty-four    consolidated

individual     lawsuits,   Attorney    Surinder       K.   Aggarwal    represents

twenty    of   those     plaintiffs    and     the     remaining      twenty-four

plaintiffs are pro se;

      WHEREAS Cape May County is defended in all matters by Richard

L. Goldstein, Esquire;

      WHEREAS eleven of the individual plaintiffs represented by

Attorney Aggarwal have agreed to dismiss their individual lawsuits

based on the class action settlement reached in Dearie;

      WHEREAS Attorney Aggarwal’s attempts to contact the remaining

nine of his clients have been unsuccessful because his phone calls

and his letters remain unanswered;

      IT IS therefore on this 16th day of November 2020,

      ORDERED that the stay of the consolidated action in Welch,

15cv8745(RMB/JS), is lifted; and it is further

      ORDERED that the Clerk of the Court shall reopen the following
                                       2
Case 1:15-cv-08745-RMB-JS Document 116 Filed 11/17/20 Page 3 of 6 PageID: 408



actions so that Stipulations of Dismissal with prejudice may be

filed based on the class action settlement:

         •   Jose Saez v. County of Cape May, Civil No. 16-
             1351 (RMB/JS)

         •   John Hewett v. County of Cape May, Civil No.
             16-1352 (RMB/JS)

         •   Lawrence V. Sheeron v. County of Cape May,
             Civil No. 16-1478 (RMB/JS)

         •   David Fessler v. County of Cape May, Civil No.
             16-1865 (RMB/JS)

         •   Brett Delaney v. County of Cape May, Civil No.
             16-2380 (RMB/JS)

         •   Michael Kelly v. County of Cape May, Civil No.
             16-2447 (RMB/JS)

         •   Arthur Schellinger v. County        of   Cape   May,
             Civil No. 16-2584 (RMB/JS)

         •   Paul Alexander v. County of Cape May, Civil
             No. 16-4253 (RMB/JS)

         •   Thomas Chanoux v. County of Cape May, Civil
             No. 16-5606 (RMB/JS)

         •   Miguel Redway v. County of Cape May, Civil No.
             16-5898 (RMB/JS)

         •   Erik Meyer v. County of Cape May, Civil No.
             16-5899 (RMB/JS)

      ORDERED that the Clerk of Court shall reopen the individual

lawsuits in the following actions, for possible dismissal under

Local Civil Rule 10.1(a):


                                      3
Case 1:15-cv-08745-RMB-JS Document 116 Filed 11/17/20 Page 4 of 6 PageID: 409




            •   Edward Reichle v. County of Cape May, Civil
                No. 16-1465 (RMB/JS)

            •   Eric Konczyk v. County of Cape May, Civil
                No. 16-1526 (RMB/JS)

            •   Thomas McNamar v. County of Cape May, Civil
                No. 16-1974 (RMB/JS)

            •   Christopher Weldon v. County of Cape May,
                Civil No. 16-2164 (RMB/JS)

            •   Adrian Mowery v. County of Cape May, Civil
                No. 16-3016 (RMB/JS)

            •   Jason Madkiff v. County of Cape May, Civil
                No. 16-3488 (RMB/JS)

            •   Harry Angstadt v. County of Cape May, Civil
                No. 16-5607 (RMB/JS)

            •   Ronald Rivers v. County of Cape May, Civil
                No. 16-6615 (RMB/JS)

            •   Alfred Nelson v. County of Cape May, Civil
                No. 16-7361 (RMB/JS);

      ORDERED that the Clerk shall reopen the individual lawsuits

filed by the following pro se plaintiffs:

            •   Thomas M. Rodier v. County of Cape May,
                Civil No. 16-1464 (RMB/JS)

            •   Jermaine Mills v. County        of   Cape   May,
                Civil No. 16-1466 (RMB/JS)

            •   Sean Hillegass v. County of Cape May, Civil
                No. 16-1687 (RMB/JS)

            •   Alex Vasquez Gonzalez v. County of Cape May,
                Civil No. 16-1768 (RMB/JS)


                                      4
Case 1:15-cv-08745-RMB-JS Document 116 Filed 11/17/20 Page 5 of 6 PageID: 410




            •   Derick L. Fitzpatrick v. County of Cape May,
                Civil No. 16-1769 (RMB/JS)

            •   Khamal Smith v. County of Cape May, Civil
                No. 16-1866 (RMB/JS)

            •   Sean Tomes v. County of Cape May, Civil No.
                16-1912 (RMB/JS)

            •   Kenneth Richardson v. County of Cape May,
                Civil No. 16-1939 (RMB/JS)

            •   Charles R. Harris, III v. County of Cape
                May, Civil No. 16-1976 (RMB/JS)

            •   Zachary English v. County of Cape May, Civil
                No. 16-2100 (RMB/JS)

            •   Dana M. Buddenhagen v. County of Cape May,
                Civil No. 16-2237 (RMB/JS)

            •   Jimmy Testa v. County of Cape May, Civil
                No. 16-2299 (RMB/JS)

            •   Richard Parker v. County of Cape May, Civil
                No. 16-3393 (RMB/JS)

            •   Bobby Love v. County of Cape May, Civil No.
                16-3461 (RMB/JS)

            •   Jonathan Bateman v. County of Cape May,
                Civil No. 16-3432 (RMB/JS)

            •   Eric Chester v. County of Cape May, Civil
                No. 16-3563 (RMB/JS)

            •   Serafin Garcia-Morales v. County of Cape
                May, Civil No. 16-3564 (RMB/JS)

            •   Harry Wolf v. County of Cape May, Civil No.
                16-3565 (RMB/JS)



                                      5
Case 1:15-cv-08745-RMB-JS Document 116 Filed 11/17/20 Page 6 of 6 PageID: 411




            •   John Lloyd v. County of Cape May, Civil No.
                16-3717 (RMB/JS)

            •   Michael Conklin v. County of Cape May, Civil
                No. 16-4954 (RMB/JS)

            •   Frank Pattitucci v. County of Cape May,
                Civil No. 16-5661 (RMB/JS)

            •   Jason Popplewell v. County of Cape May,
                Civil No. 16-5662 (RMB/JS)

            •   Barry Bump v. County of Cape May, Civil No.
                16-5758 (RMB/JS)

            •   Brian Duley v. County of Cape May, Civil
                No. 16-6287 (RMB/JS);

      ORDERED that the Clerk shall reopen the individual lawsuit

filed by Christopher Welch, Civ. No. 15-8745 (RMB/JS), Attorney

Agarwal is permitted to withdraw as counsel for Mr. Welch; and it

is further

      ORDERED that these actions are no longer consolidated and

shall proceed individually.



                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          UNITED STATES DISTRICT JUDGE




                                      6
